Banke, Judge.
This is a garnishment action filed by the appellant against the United States of America as garnishee. The appellant seeks to collect a judgment for child support from the proceeds of a Veterans’ Administration disability pension which her former husband receives as a retiree from service in the United States Army. The husband at one time had received an Army pension of $1,013 per month but had waived his rights to this pension in order to obtain benefits totaling $1,016 per month from the Veterans’ Administration. The question in this appeal is whether the VA benefits are exempt from garnishment pursuant to 42 USCA §§ 659, et seq. The trial court answered this question in the affirmative and sustained the government’s answer. Held:
The federal statute exempts from garnishment “any payments by the Veterans’ Administration as compensation for service-connected disability or death, except any compensation paid by the Veterans’ Administration to a former member of the Armed Forces who is in receipt of retired or retainer pay if such former member has waived a portion of his retired pay in order to receive such compensation...” 42 USCA § 662 (f) (2) (Emphasis supplied.) In United States of America v. Murray, 158 Ga. App. 781 (1981) this court held that the above exception to the VA benefits’ exemption applies even where the former serviceman has waived all, rather than just a portion, of his retirement pay in order to receive the VA compensation, since to rule otherwise would frustrate the remedial purpose of the legislation. In accordance with this decision, the judgment of the trial court sustaining the government’s answer and denying the appellant’s traverse is reversed.

Judgment reversed.


Deen, P. J., and Carley, J., concur.